DETAILED ACTION
This action is in reply to papers filed 8/16/2022. Claims 1, 7-9 and 11-12 are pending and examined herein.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20200085879A1, Published 3/19/2020.

Withdrawn Rejection(s)
Applicant’s arguments, see Applicant’s Arguments/Remarks, filed 8/16/2022, with respect to the 35 U.S.C §102(a)(1)/(a)(2) rejection of claims 1, 3, 6-8 and 12 as being anticipated by Souza et al. (PgPub 20140322784A1, Published 10/30/2014; Filed 7/15/2014) has been fully considered. The 102 (a)(1)/(a)(2) rejection of claim 1, 7-8 and 12  has been withdrawn. It is noted that the rejection has been withdrawn as independent claim 1 has been amended. Arguments drawn to claims 3 and 6 are moot as the claims are now canceled. 
Applicant’s arguments, see Applicant’s Arguments/Remarks, filed 8/16/2022, with respect to the 35 U.S.C §103(a) rejection of claim 4 as being unpatentable over Souza et al. (PgPub 20140322784A1, Published 10/30/2014; Filed 7/15/2014) as applied to claims 1, 3, 6-8 and 12 and further in view of Ma et al. (PLoS One. 2016 Mar 7;11(3):e0150923.) is moot in view of the cancellation of claim 4.  
Applicant’s arguments, see Applicant’s Arguments/Remarks, filed 8/16/2022, with respect to the 35 U.S.C §103(a) rejection of claims 9 and 11 as being unpatentable over Souza et al. (PgPub 20140322784A1, Published 10/30/2014; Filed 7/15/2014) as applied to claims 1, 3, 6-8 and 12 and further in view of Yarowsky et al. (PgPub US20110070202A1, Published 3/24/2011) has been fully considered. The 103 (a) rejection of claims 9 and 11 has been withdrawn. It is noted that the rejection has been withdrawn as independent claim 1 has been amended.   
Claim Objections
Claim 1 is objected to because of the following informalities:  The preamble of claim 1 is copied below. 

    PNG
    media_image1.png
    72
    772
    media_image1.png
    Greyscale
  
In view of the teachings of the specification, the preamble appears to contain a grammatical error. Rather than the preposition ‘in’,  it appears that the preposition “into” should have been recited in the preamble. This is because the preposition ‘in’ indicates the position of something while the preposition ‘into’ indicates an action or movement. A review of the specification reveals that it is Applicant’s intent for the stem cells to differentiate into a 3D dopaminergic midbrain organoid. 
Additionally, the last wherein clause of claim 1 recites the organoid expresses two or more selected from the group consisting of Th, Tuhj1, and Synapsin. The term ‘markers’ is missing between the ‘more’ and ‘selected’~ two or more markers selected. Additionally, the marker ‘Tujh1’ appears to contain a typo as the specification only teaches ‘Tuj1.’ See at least para. 26 of instant PgPub. 
Appropriate correction is required. 
                                                
        Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is copied below, in full. 

    PNG
    media_image2.png
    123
    696
    media_image2.png
    Greyscale

Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b). For example, a claim which read: "[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon" was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986). In this regard, claim 12 is drawn to a method for screening a therapeutic agent for cranial nerve disease using the 3D dopaminergic midbrain organoid, however said claim fails to set forth any active, positive steps delimiting how the organoid is actually used to screen the therapeutic agent. 
Appropriate correction is requested. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-9 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Examiner’s emphasis, claim 7 recites the limitation " the 3D dopaminergic midbrain organoid differentiated by the method according to claim 1" in lines 3-4. Similarly, with Examiner’s emphasis,  claims 11 and 12 recite  the limitation “the 3D dopaminergic midbrain organoid differentiated by the method according to claim 1” in lines 3-4 and 2-3, respectively. At issue here is that there is no antecedent basis for a step in the method of claim 1 that the organoid is differentiated by. Claim 1 is copied below, in full.     
    PNG
    media_image3.png
    398
    852
    media_image3.png
    Greyscale

Note that the body of the claim does not recite a step of differentiating the stem cells (embryonic or iPSCs) into a 3D dopaminergic midbrain organoid.  The preamble’s mention of inducing differentiation of stem cells into a 3D dopaminergic midbrain organoid is merely an objective and there are no steps in the body of the claims that claims production of a 3D dopaminergic midbrain organoid. This is critical as the claims at issue recite the 3D dopaminergic midbrain organoid is differentiated by the method according to claim 1. Because the method of claim 1 does explicitly recite the production of a 3D dopaminergic neuron, there is no antecedent basis for this limitation. Simply stated, no step in the body of claim 1 recites producing the organoid and as such, claims 7-9 and 11-12 lack antecedent basis. 
Appropriate correction is requested. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 7-9 and 11-12  are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (PgPub US20180334646A1, Filed 11/11/2016), Sitharaman et al. (PgPub US20120076830A1, Published  3/29/2012) and Ma et al. (PLoS One. 2014 Mar 3;9(3):e90041, previously cited).


To generate midbrain-specific organoids, and with regards to claim 1 (in-part), Song et. teach human induced pluripotent stem cell colonies were detached 7 days after passage and washed with fresh stem cell medium in a 15 ml conical tube. On day 1, the detached and washed iPSC colonies were transferred to an ultra-low  attachment 6-well plate containing EB medium. On day 5, EB medium was gradually switched to SHH medium. On day 7, SHH medium was replaced with induction medium. On day 14, 10-20 organoids were transferred to SpinΩ with differentiation medium. At day 38, Song and colleagues observed numerous TH+ dopaminergic (DA) neurons (as further in claim 1). At day 56, the majority of TH+ neurons expressed FOXA2+ and dopamine transporter (DAT). In addition, midbrain organoids contained TH+ cells that expressed midbrain DA neuron markers NURR1 and PITX3. At day 75, PITX3 was robustly expressed by TH+ cells, suggesting specification of A9 DA neurons (Pg. 9-10, para. 129-130). Song teaches brain organoids provide a renewable source of human neurons and other cell types, such as DA neurons for transplantation in models of Parkinson's disease (as in claim 7, claim 8, claim 9 and claim 11) (Pg. 12, para. 149). In addition, Song teaches the organoid can be used in a method for screening an agent (as in claim 11) (Pg. 1, para. 13).
And although Song teaches a biological agent, such as a nanoparticle, may be contacted with the cultured cells (Pg. 4, para. 72), Song et al. fails to teach a step of contacting the stem cells with gold nanoparticles and at a frequency of 10 Hz to 500 Hz (as in claim 1, in-part).
Before the effective filing date of the claimed invention, Sitharaman et al. teach a method of differentiating pluripotent embryonic stem cells into neural cells (Pg. 2, para. 16). Sitharaman teaches said method comprises contacting the embryonic stem cells with gold nanoparticles and subjecting the gold nanoparticles to electromagnetic radiation to induce mechanical vibration of the nanoparticles (see Sitharaman at claim 46; Pg. 3, para. 30) (as in claim 1, in-part). Continuing, Sitharaman teaches the radiation is pulsed in a manner that results in acoustic (mechanical) vibrations and avoids heating of cells or tissues. Sitharaman teaches the electromagnetic radiation is pulsed at a frequency from about 5 to about 500 Hz (as in claim 1, in-part) (Pg. 4, para. 32)). Sitharaman et al. teach nanoparticles and stimulatory electromagnetic radiation can be employed not only in tissue culture, but wherever it is desired to stimulate growth and/or repair of nervous tissue. That is, an advantage of contacting the stem cells with nanoparticles is that stimulatory electromagnetic radiation can be used to stimulate stem cells in a host (Pg. 4, para. 35). 
And while Sitharaman et al. teach heating can also be prevented by limiting the intensity of the electromagnetic radiation, Sitharaman et al.  fails to teach applying an electromagnetic field at an intensity of 5-50 Gauss (as in claim 1, in-part).
Before the effective filing date of the claimed invention, Ma et al. teach embryonic neural stem cells (eNSCs), which can generate neurons, astrocytes and oligodendrocyte cells, provide a unique model to evaluate the influence of genetic or environmental factors on embryonic development in vitro (Pg. 1, Col. 2, para. 2). Their proliferation and differentiation will affect the number of NSCs and neurons in each region of the brain. Towards this end, Ma investigated whether intermittent exposure to 50 Hz ELF-EMF at various intensities (0.5 mT, 1 mT and 2 mT (1 mT= 10 Gauss) ) (as in claim 1 (in-part)) would partially affect neuronal differentiation at the transcript level. Ma found that 50 Hz ELF-EMF exposure with the different magnetic intensities and different exposure time did not affect cell proliferation. Although the percentages of neurons (Tuj1 positive cells) (as further in claim 1) and astrocytes (GFAP positive cells) differentiated from eNSCs were not changed, the transcript levels of some early genes related to neuronal differentiation were significantly altered, indicating that intermittent exposure to 50 Hz ELF-EMF had the ability to induce changes at the transcript level during eNSCs differentiation, yet showed no central hazardous effect on the proliferation and neuronal differentiation of eNSCs (Abstract; (Pg. 2, Col. 1, para. 1).
The combination of prior art cited above in all rejections under 35 U.S.C.103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A and G are applicable.  Before the effective filing date of the claimed  invention, it would have been prima facie obvious to an artisan of ordinary skill to combine the teachings of  Song et al., wherein Song teaches differentiating pluripotent stem cells to generate midbrain-specific organoids comprising TH+ dopaminergic (DA) neurons for the purposes of treating a cranial disease, with the teachings of Sitharaman et al., wherein Sitharaman teaches contacting pluripotent stem cells with gold nanoparticles and subjecting the gold nanoparticles to electromagnetic radiation induces differentiation of the pluripotent stem cells into neurons, with the teachings of Ma et al., wherein Ma teaches intermittent exposure of embryonic neural stem cells to 50 Hz ELF-EMF at intensities ranging from .5 mT to 2 mT generates neurons, with a reasonable expectation of arriving at the claimed invention. 
That is, one of ordinary skill in the art would have found it prima facie obvious to contact the induced pluripotent stem cells of Song et al. with gold nanoparticles at ELF-EMF for the purposes of inducing differentiation of said pluripotent stem cells into a midbrain-specific organoid comprising TUJ1+, TH+ dopaminergic neurons because Ma confirmed the ELF-EMF did not have any hazardous effect on differentiation of stem cells into neurons and Sitharaman teaches an advantage of contacting the nanoparticles and the pluripotent stem cells is that that radiation can be used to differentiate the pluripotent stem cells in vivo. The skilled artisan would have been sufficiently motivated to make such a modification because Ma teaches continuous exposure to ELF-EMFs promoted adult neurogenesis in vivo  (see Ma at Pg. 8, Col. 1). 
Thus, for the purposes of generating new neurons in a cranial disease transplant site after transplantation of the organoid, the modification would have been prima facie obvious. 


     Comment’s on Applicant’s arguments
Arguments specific to previously and currently cited Ma et al. are addressed herein.  

At the bottom of Pg. 10 of ‘Remarks’, Applicant argues while it may be regarded as predictable that under the conditions of Ma neural stem cells, which Ma points out can only differentiate into three major types of cells (paragraph 2), will differentiate into neurons, there is no disclosure, or suggestion, that such methods will induce neuronal differentiation when applied to induced or embryonic pluripotent stem cells, let alone that they will form the dopaminergic midbrain organoid of the present invention.
In Response, Examiner notes that Sitharaman et al. teach a method of differentiating pluripotent stem cells into neurons and specifically notes using gold nanoparticles with electromagnetic radiation. Sitharaman teaches the radiation is pulsed in a manner that avoids heating of cells or tissues and specifically identifies a frequency from about 5 to about 500 Hz.  Although not teaching a specific intensity, Sitharaman adds that heating can also be prevented by limiting the intensity of the electromagnetic radiation. Ma teaches no central hazardous effect on the neuronal differentiation of embryonic neural stem cells with a frequency of 50 Hz and intensities of .5, 1 and 2 mT. Thus, one of ordinary  skill in the art would have a reasonable expectation of success in differentiating pluripotent stem cells into neurons with an electromagnetic field applied at an intensity of .5- 2 mT and at a frequency of 50 Hz. 


 Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.


			       Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632